Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. The record indicates that respondent requires rehabilitation. This court’s duty to the public requires that respondent affirmatively demonstrate his rehabilitation before we allow him to resume his place on the rolls of those permitted to practice law in Ohio. We have thus far suspended respondent from the practice of law for an interim period. We now hereby suspend respondent from the practice of law for an indefinite period. Costs taxed to the respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.